Case: 21-10513     Document: 00516258787         Page: 1     Date Filed: 03/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 29, 2022
                                  No. 21-10513
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Lionel Jubenal Villicana,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:12-CR-158-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Lionel Jubenal Villicana, proceeding pro se,
   challenges the district court’s order denying his motion for a sentence
   reduction pursuant to 18 U.S.C. § 3583(c)(2) in light of sentencing guidelines
   amendment 782. The district court determined, based on the analysis in a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10513           Document: 00516258787              Page: 2      Date Filed: 03/29/2022




                                            No. 21-10513


   worksheet prepared by the probation officer, that Villicana was ineligible for
   a sentence reduction. The district court concluded that, although
   amendment 782 lowered Villicana’s base offense level by two levels, it did
   not lower the total offense level or the guidelines imprisonment range.
   Villicana plausibly claims that he was never served with (1) the probation
   officer’s worksheet and (2) the government’s opposition to his motion. This
   error, assuming it occurred, was harmless because, as explained below,
   Villicana’s motion is meritless. 1
           We review the district court’s interpretation of the Guidelines de
   novo and its findings of fact for clear error. 2 We review that court’s order for
   an abuse of discretion. 3
           Villicana contends that the district court erred. Villicana’s primary
   contention is that Hughes v. United States, 138 S. Ct. 1765 (2018), dictates that
   his motion should have been granted. But Hughes addresses the interplay of
   various plea agreements and § 3582(c)(2). 4 Villicana pleaded guilty without
   a plea agreement, rendering Hughes inapposite.
           Section 3582(c)(2) allows for the discretionary reduction of a sentence
   when the defendant is sentenced to a prison term based on a sentencing range
   that has been lowered subsequently by the Sentencing Commission. 5 As the
   probation officer explained, amendment 782 resulted in a two-level reduction


           1
              See United States v. Quintero, 689 F. App’x 307, 308–09 (5th Cir. 2017)
   (unpublished) (concluding that defendant’s inability to review probation officer’s
   § 3582(c)(2) addendum was, at worst, harmless error because he “would not have been
   able to point out reversible error . . . even if he had received a copy of the addendum”).
           2
               United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011) (per curiam).
           3
               Id.
           4
               138 S. Ct. at 1765.
           5
               § 3582(c)(2).




                                                  2
Case: 21-10513              Document: 00516258787               Page: 3   Date Filed: 03/29/2022




                                               No. 21-10513


   of Villicana’s base offense level from 36 to 34. After offense level
   adjustments, however, Villicana’s total offense level of 44 would be capped
   at 43, as it was when he was originally sentenced. 6 Thus, Villicana’s
   guidelines offense level and imprisonment range were not changed by the
   amendment.
              Apart from his citation to Hughes, which is unavailing, Villicana does
   not explain why he believes he is eligible for a sentence reduction under
   amendment 782. He has not identified any abuse of discretion by the district
   court. 7
              The district court’s order is AFFIRMED.




              6
                  See U.S.S.G. Chap. 5, Pt. A, comment (n.2).
              7
                  See Henderson, 636 F.3d at 717.




                                                    3